Citation Nr: 1701455	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denying service connection for bilateral hearing loss and tinnitus.

The Board remanded this matter to the RO in April 2014 and July 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He contends that he was exposed to noise during his active duty service based on the duties he performed as an aircraft engine repairman.  The Board finds that a remand is required to obtain an adequate VA opinion.

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claims for service connection, so the Veteran is afforded every possible consideration.

The Veteran underwent a medical entrance examination in August 1959, in which the examiner relied on a whispered/spoken voice test, which measured the Veteran's hearing at 15/15 bilaterally.  In September 1959, the Veteran had another medical examination that measured puretone thresholds from 500 to 6000 hertz and show normal hearing for VA purposes.  In July 1963, the Veteran underwent his last active duty medical examination that measured his hearing from 250 to 8000 hertz, which show normal hearing for VA purposes.

The Veteran was afforded a VA audiological examination in November 2009 which yielded a negative service connection opinion.  The examiner conducted an audiological exam and found mild sensorineural hearing loss 4000-8000 hertz bilaterally.  During the November 2009 examination, the examiner recorded that the Veteran reported difficulty hearing in his daily life and that he had trouble hearing the telephone ring, conversations on the telephone, and the clarity of spoken words.  The Veteran did not report recreational noise exposure and worked in information technology.  The examiner stated that based on the review of record and the fact that no hearing loss was present at enlistment or separation, hearing loss is "not caused by or a result of military service noise exposure."  The examiner reported that the Veteran did not have a current complaint of tinnitus and denied ever having any ringing, humming, buzzing, head or ear noises.

A deficiency with the rationale behind this negative opinion is that this opinion relied on the whispered voice test performed at the Veteran's August 1959 entrance examination to find normal hearing on entry and that no standard threshold shift occurred in-service.  Whispered/spoken voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).  Therefore, the results of the whispered voice test are not a sufficient basis for a negative opinion.  

Another rationale deficiency with the November 2009 VA audiological examination is that the examiner relied on the absence of hearing loss disability in-service for the negative service connection opinion.  The Board notes that the absence of hearing loss disability in-service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection is warranted if all of the evidence, including that pertinent to service, reflects that current bilateral hearing loss is related to in-service noise exposure or anything else in-service.  The negative opinion is inadequate because the examiner relied solely on the lack of hearing loss during service, and did not address the Veteran's apparent lack of post-service noise exposure. 

In January 2012, the Veteran reported in a statement in support of his claim that the 2009 VA examination was "basic in terms of interaction," that he explained his ears "buzzed," and that the buzzing was "distinctly painful."  He indicated that the painful symptoms were still with him.  The Veteran attached a letter to his January 2012 report with detailed stories of loud jets, exploding equipment, and crash landings, plus pictures of the Veteran working on an air field with power tools.

The Veteran underwent another VA examination in April 2013 to determine whether his current bilateral hearing loss was caused by or the result of his in-service diagnosis of otitis externa.  The examiner found that the Veteran was treated for his otitis externa in 1960 with no recurrence.  Also, the examiner found the Veteran's ears to be physically normal and relied on the November 2009 VA audiological examination to find that the Veteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  In support, the VA examiner stated that the "Veteran does not have hearing loss as per audiology exam in 2009."  The November 2009 VA audiological examination found that the Veteran had mild sensorineural hearing loss 4000-8000 hertz bilaterally.  The Board finds that the April 2013 VA examination is inadequate as it does not accurately reflect the results of the November 2009 VA examination, and it relies on an otherwise inadequate opinion.

Based on the Veteran's January 2012 statement asserting symptoms of buzzing and painful ears, an addendum opinion is needed to address the etiology of the Veteran's tinnitus, taking the Veteran's lay statements into consideration.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).  No opinion was provided by the April 2013 VA examiner addressing the etiology of the Veteran's tinnitus.


On remand, the AOJ should obtain an addendum VA opinion to address the etiology of the Veteran's bilateral hearing loss taking into consideration the Veteran's complete history of noise exposure.

In addition, the AOJ should obtain an addendum VA opinion to address the etiology of the Veteran's tinnitus taking into consideration his January 2012 statement asserting symptoms of buzzing and painful ears.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records regarding the Veteran's bilateral hearing loss and tinnitus. 

2. After completing the above, obtain a VA addendum opinion.  The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Ensure that the examiner is made aware of the need to convert the results of the July 1963 separation examination to ISO-ANSI standards.  (Prior to November 1967, service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.)  After a review of the record, the examiner must offer the following opinions:

a. Whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent probability or more) incurred in or is otherwise etiologically related to his active service, to include in-service noise exposure.  

b. Whether the Veteran's tinnitus is at least as likely as not (50 percent probability or more) incurred in or is otherwise etiologically related to his active service. 

The examiner should discuss any post-service noise exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

*Service treatment records (STRs) showing normal hearing for VA purposes, including records in August 1959, September 1959, and July 1963.  

*November 2009 VA examiner's negative nexus opinion as to hearing loss based on the 1959 whispered voice test.  

*April 2013 VA examiner's negative nexus opinion based on the November 2009 VA medical examination.  See Virtual VA entry on October 21, 2013.

*January 2012 Veteran's correspondence with lay statements.  

3. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


